Case: 12-11140         Date Filed: 08/27/2012   Page: 1 of 2

                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11140
                                        Non-Argument Calendar
                                      ________________________

                           D.C. Docket No. 8:05-cr-00044-SCB-AEP-6



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                 versus

STEVEN R. HARDY,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (August 27, 2012)

Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Tracy N. DaCruz, appointed counsel for Steven Hardy in this appeal of the
              Case: 12-11140     Date Filed: 08/27/2012   Page: 2 of 2

denial of an 18 U.S.C. § 3582(c)(2) motion, has filed a motion to withdraw on

appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and the denial of

Hardy’s § 3582(c)(2) motion is AFFIRMED.




                                          2